Citation Nr: 1029680	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which denied service connection for a skin rash.  
The Veteran disagreed, and this matter is properly before the 
Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a skin rash that is a result of 
being exposed to dioxin while he was in Vietnam for almost two 
years.  He asserts that service treatment records demonstrate 
that he was treated for acne while in service.  The rash has been 
persistent and chronic since leaving Vietnam and has spread over 
his entire body, which prompted him to seek treatment later in 
life.  

VA obtained the Veteran's personnel service records and service 
treatment records.  Service treatment records include a June 1964 
health record which demonstrates a problem with acne and a June 
1964 health record which reveals that the acne improved.  In 
March 1966, a physician noted the Veteran had an ulcerated lesion 
on the shaft of his penis and later that the lesion was healing.  
A July 1967 health record indicates the Veteran had a pilonidal 
cyst scar.  No acne or other skin disability was noted on the 
Veteran's discharge exam.  

Albany VAMC outpatient treatment records from 2003 to 2006 show 
the Veteran complained of a chronic skin rash that he has had for 
forty years which had been untreated until 2005.  In March 2005, 
the Veteran was diagnosed with a MRSA superinfection and 
dermatitis.  The rash has since been treated with a variety of 
medications, including steroids, with some relief but no complete 
eradication.  In June 2005, a skin biopsy was performed which 
ruled out cancer and fungus, but was consistent with dermatitis 
herpetiformis.  In December 2005, the Veteran was diagnosed with 
dermatitis herpetiformis and reported skin eruptions being mild 
in warm weather and more severe in cold weather.  At that time, 
the Veteran chose not to be treated with oral medication and 
opted to eliminate gluten from his diet for six months instead.  
In September 2006, the physician ruled out celiac disease and 
noted the Veteran had a flexural scaling rash consistent with 
dermatitis herpetiformis on the upper extremities, as well as the 
forehead, and some on the lower extremities, such as the knees 
and buttocks.  The Veteran also complained that the rash was 
worsening.  

The Veteran's sister wrote a letter dated in October 2005.  She 
stated that the Veteran came to live with her in the spring of 
1968 after returning from Vietnam.  At that time, she noticed the 
Veteran's skin on his face and arms broke out often.  She 
suggested he see a doctor to get medication as she felt he was a 
little old to have acne.  She stated that the Veteran was treated 
at Bay Pines and that the condition has never gone away.

In October 2005, the Veteran requested that VA obtain his medical 
records from Bay Pines.  However, in letters dated December 2005 
and November 2006, Bay Pines responded that the Veteran was not 
registered at medical center and no charts could be located.  In 
March 2005, the Veteran also indicated he has been receiving 
medical treatment at Fulton-Montgomery VA primary care practice.  
There is no evidence of this treatment on record.  Therefore, all 
known and available records relevant to the issue here on appeal 
have not been obtained and associated with the Veteran's claims 
file.  The Board finds that VA has not met its obligation to 
assist this Veteran in obtaining evidence.  Consequently, a 
remand is necessary to obtain VA treatment records pursuant to 38 
C.F.R. § 3.159(c). 

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  
The Veteran's military service records show that the Veteran 
served in Vietnam for almost two years.  Based on the service 
treatment records showing evidence of a skin condition and the 
presumption of exposure to dioxin due to his service, the Board 
finds a dermatology examination is necessary to provide an 
opinion as to the nature and etiology of the claimed skin 
condition.  However, even if the skin disorder is not a 
presumptive condition due to Agent Orange exposure, the Veteran 
is not precluded from establishing such a claim on direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veteran was not precluded under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act from establishing 
service connection with proof of direct actual causation).  Thus, 
the Board finds that the claim for entitlement for service 
connection for dermatitis must be remanded so that a medical 
opinion that speaks to the issue of the cause of the disability 
may be rendered pursuant to 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Fulton-Montgomery VA primary 
care practice in New York to request the 
Veteran's treatment records.  All such 
information, when obtained, should be made 
a part of the Veteran's claims folder.  If 
a negative response is obtained, it should 
be associated with the claims folder.

2.	Then, schedule the Veteran for the 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner.  The examiner is requested to 
review the records and the examiner should 
specifically provide an opinion as to 
whether the Veteran has a current 
disability or disabilities involving his 
skin and indicate whether any diagnosed 
skin disability at least as likely as not 
began in service or otherwise is related 
to service.  The examiner should also 
state whether it is at least as likely as 
not that any diagnosed skin disorder, to 
include chloracne if currently diagnosed, 
is due to exposure to Agent Orange 
exposure during service.  A complete 
rationale must be provided for each 
opinion expressed.  If the examiner is 
unable to provide an opinion, he/she 
should specifically state why an opinion 
cannot be expressed.  

3.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

